DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, 4, 6, and 7 have been amended, claim 8 has been canceled, and claims 1-7 and 9-11 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geer et al. (US 8,621,765), herein Geer, in view of Crowley et al. (US 2014/0150298), herein Crowley, and Mason (US 2006/0283046).
Regarding claim 1, Geer discloses an energizing safety shoe, comprising: an upper (upper portion 12), provided, at a shoe toe, with a safety toe cap (toe cap 80) and a layered sole associated with the upper, the layered sole comprising a lower layer (ground surface portion 54) adapted to come into contact with a ground; an intermediate layer (shock absorption portion 52) associated with the upper and the lower layer, respectively; and an upper layer (foot support platform 18), wherein in the intermediate layer, an insert (material 56) is embedded, which extends exclusively at a rear zone of the shoe on a surface less than 55% of an overall surface of the layered sole (as seen in Fig. 4), wherein the upper layer comprises an anti-puncture sheet (wherein the platform 18 acts to resist puncture by 
Geer discloses that the insert is a softer material within a shock absorption portion, but does not specifically disclose that the insert is elastic. Crowley teaches a shoe sole having a shock absorption portion (midsole 20) with a softer elastic insert (shock absorption insert 122; which is made of an elastic material such as EVA or polyurethane foam) in the heel region. The insert acts to mitigate ground contact forces and reduce a wearer’s exposure to shock and vibrations (paragraphs 0054-0056, 0070; Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insert of Geer of an elastic material, as taught by Crowley, in order to use a material which acts to mitigate ground contact forces and reduce a wearer’s exposure to shock and vibrations. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The combination of Geer and Crowley does not disclose one or more windows on the side surfaces of the intermediate layer. Mason teaches a layered sole having an intermediate layer (midsole 4) with an insert (member 12) embedded in the heel area. One or more windows (open passages, windows 11a) are provided on side surfaces of the intermediate laver in order to make visible the insert placed inside the intermediate laver, the one or more windows being suitable for allowing an outward deformation of an elastic material in which the elastic insert is made (as seen in Fig. 13, where a space is formed between the insert and the windows, allowing the outward deformation). The windows allow a user to view and inspect the insert from outside of the shoe (paragraphs 0032-0035; Fig. 1-5, 12, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Geer discloses that in a front zone of the shoe (forward of material 58) the layered sole is formed exclusively by overlapping of the lower layer, the intermediate layer and the upper layer (Fig. 3).
Regarding claims 3, 6, and 7, Geer appears to show that a maximum thickness of the elastic insert is less than 21 millimeters, a maximum thickness of the layered sole is less than 55 millimeters, and a maximum thickness of the layered sole at a front area of the shoe is less than 35 millimeters (Fig. 3, based on the standard dimensions of a shoe), but does not specifically disclose the thickness of the insert, layered sole, or front area of the layered sole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a maximum thickness of the elastic insert less than 21 millimeters, a maximum thickness of the layered sole less than 55 millimeters, and a maximum thickness of the layered sole at a front area of the shoe less than 35 millimeters, in order to provide a sole that provides cushioning and support without excess weight and bulk. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Geer discloses that at a front zone of the shoe the layered sole exhibits a thickness substantially thinner than a thickness of the layered sole at the rear zone (Fig. 3).
Regarding claim 5, Geer discloses that a thickness of the layered sole, at a front zone of the shoe is less than a thickness of the layered sole at the rear zone of the shoe, but does not disclose the specific ratio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a thickness of the layered sole, at a front zone of the shoe, equal, at most, to 65% of a thickness of the layered sole at the rear zone of the shoe in order to provide additional cushioning and support at the heel of the shoe, and increased flexibility at the front zone of the shoe. It 
Regarding claim 9, Geer discloses that the elastic insert is completely embedded in the material from which the intermediate layer and the upper layer are made (Fig. 2, 3), but does not disclose the specific material of the intermediate layer. Crowley teaches that an intermediate layer may be made of a polyurethane material (paragraph 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the intermediate layer of Geer of a polyurethane material, as taught by Crowley, in order to use a material well-known for use in shoe midsoles which provides shock absorption to the sole. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The upper layer would be defined by the same material (polyurethane; Geer column 4, lines 26-28) as the intermediate layer.
Regarding claim 10, Geer does not disclose that the elastic insert extends over a surface comprised between 30% and 50% of the overall surface of the layered sole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the elastic insert over a surface between 30% and 50% of the overall surface of the layered sole in order to provide sufficient shock absorption and comfort to the heel of the shoe. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Crowley teaches that the elastic insert is made as a whole of foamed thermoplastic polyurethane (paragraph 0070).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732